Exhibit 10.1

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

Amendment to

Agreement for Nasdaq-100 Index®

and Nasdaq Composite Index® Futures Products

 

THIS “Amendment” is made as of April 26, 2005 by and between The Nasdaq Stock
Market, Inc. (“Nasdaq”), a Delaware corporation, whose principal place of
business is located at One Liberty Plaza, 165 Broadway, New York, NY 10006, and
Chicago Mercantile Exchange Inc., a Delaware Corporation (“CME”), whose
principal place of business is located at 20 S. Wacker Drive, Chicago, Illinois
60606.

 

WHEREAS, Nasdaq and CME are parties to an Agreement for Nasdaq-100 Index® and
Nasdaq Composite Index® Futures Products (the “Agreement”), effective as of
October 9, 2003; and

 

WHEREAS, Nasdaq and CME desire to amend certain terms of the Agreement as set
forth below;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, Nasdaq and CME, intending to be legally bound,
agree as follows:

 

A. Inclusion of Nasdaq Biotechnology Index® and Launch of Futures Contracts. The
Nasdaq Biotechnology Index shall be included as an “Index” or a “Nasdaq Index”
within the meaning of the Agreement, unless the context otherwise requires.
“Nasdaq Biotechnology Index” shall be a Mark within the meaning of the
Agreement. CME will launch Futures Contracts based upon the Nasdaq Biotechnology
Index for trading on a date to be determined by CME in its reasonable
discretion, subject to consultation with Nasdaq, but in no event later than
*****.

 

B. Amendment of Attachment II – Term for Nasdaq Biotechnology Index. The Initial
Term of the Agreement with respect to the Nasdaq Biotechnology Agreement shall
be from the date written above until October 9, 2007, after which the Agreement
shall automatically renew for one additional Renewal Term, unless CME provides
Notice to Nasdaq of its intent to terminate the Agreement with respect to the
Nasdaq Biotechnology Index not less than thirty (30) days prior to the end of
the Initial Term.

 

C. Amendment of Attachment II – Extension of Renewal Term. The Renewal Term of
the Agreement with respect to the Indexes, including the Nasdaq Biotechnology
Index, shall be extended by one year such that the duration of the Renewal Term
shall be five years.

 

D. Amendment of Attachment III – Fees for Nasdaq Biotechnology Index Products.
The Fees for Futures Products based upon the Nasdaq Biotechnology Index shall be
*****. “Mini-sized” Nasdaq Biotechnology Index futures shall mean Futures
Contracts with an index multiplier equal to 50. “Standard” Nasdaq Biotechnology
Index futures shall mean Futures Contracts with an index multiplier equal to
250.



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

E. Amendment of Attachment III – Fees Generally. For Mini-sized Futures
Contracts and Options on Mini-Sized Futures, beginning with trade date May 2,
2005, the Fees paid by CME to Nasdaq under Attachment III ***** shall be *****.

 

F. ***** Period for Nasdaq Biotechnology Index Futures Products. Notwithstanding
the foregoing, Nasdaq agrees to ***** for a period (the “Introductory Period”).
The Introductory Period shall be the *****. CME agrees to ***** during the
Introductory Period. The Introductory Period may thereafter be extended by
mutual written agreement of Nasdaq and CME.

 

G. Defined Terms. Capitalized Terms used in this Amendment but not defined
herein shall have the meanings given in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

Chicago Mercantile Exchange Inc. (“CME”)   The Nasdaq Stock Market, Inc.
(“Nasdaq”) By:  

/s/ C.S. Donohue

--------------------------------------------------------------------------------

  By:  

/s/ John L. Jacobs

--------------------------------------------------------------------------------

Name:   Craig S. Donohue   Name:   John L. Jacobs Title:   Chief Executive
Officer   Title:   Executive Vice President Date:   4/26/05   Date:   4/26/05